        Case 4:21-cv-00416 Document 1 Filed on 02/08/21 in TXSD Page 1 of 26




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

PENTHOL LLC,                                       §
                                                   §
         Plaintiff,                                §
                                                   §
v.                                                 §             CIVIL ACTION NO. 4:21-CV-416
                                                   §
VERTEX ENERGY OPERATING, LLC,                      §
                                                   §
         Defendant.                                §

                                    ORIGINAL COMPLAINT

         Plaintiff Penthol LLC (“Penthol”) files this Original Complaint against Defendant Vertex

Energy Operating, LLC (“Vertex”) for violations of the Sherman Act, breach of contract, business

disparagement, and misappropriation of trade secrets under the Defend Trade Secrets Act

(“DTSA”) and the Texas Uniform Trade Secrets Act (“TUTSA”).

                                        I.      Introduction

         1.      This case presents two types of claims: (1) a Sherman Act claim over which this

Court has exclusive jurisdiction, and (2) claims for breach of contract, business disparagement,

and misappropriation of trade secrets that did not arise until Penthol and Vertex mutually agreed

to terminate                                                                          on January 27,

2021.

                                         Sherman Act Claim

         2.      Vertex has stifled competition in the marketing and sale of Group III base oil in the

United States. Group III base oil is used to make high-performance synthetic engine oils for

passenger vehicles, industrial lubricants, food grade white oils, process oils, and high-

performance, heavy-duty engine oils. It is very expensive and time-consuming to become a

qualified and approved manufacturer capable of selling Group III base oil in the United States. To


                                                   1
          Case 4:21-cv-00416 Document 1 Filed on 02/08/21 in TXSD Page 2 of 26




do so, one must own an oil refinery, or have access to its refined products, and possess the

significant time, money, and expertise needed to obtain the required regulatory and other

approvals.

           3.



                      When the Parties1 entered into                    Vertex did not manufacture or sell

any base-oil product that competed directly or indirectly with the Product. Indeed, that was a key

consideration for Penthol, which wanted an independent sales representative without debilitating

conflicts of interest that would prevent the representative from using good business practices and

commercially reasonable efforts to maximize Product sales in North America.

           4.        After it entered into                 however, Vertex became a direct competitor

of Penthol and the Product. But rather than compete on the merits, Vertex used

                                                                       as an anticompetitive sword to stifle

competition in the market for Group III base oil. Vertex has violated the Sherman Act, and Penthol

is entitled to actual and treble damages, attorneys’ fees and costs, and declaratory and injunctive

relief.

                                             Post-Termination Claims

           5.        The Parties mutually agreed to terminate                        on January 27, 2021.

Termination triggered certain obligations



                                                                                 Unfortunately, Vertex has



           1
                Capitalized terms not defined herein shall have the meaning given to them in
                 .


                                                       2
     Case 4:21-cv-00416 Document 1 Filed on 02/08/21 in TXSD Page 3 of 26




refused to comply with its obligations                       despite repeated requests by Penthol.

Vertex has therefore materially breached                    and damaged Penthol by refusing to

cooperate.

       6.        Instead of ensuring an orderly post-termination transition of work from Vertex to

Penthol, Vertex has engaged in a “scorched earth” strategy of disparaging Penthol to Customers

and others by falsely stating that Penthol terminated                 . In fact, Vertex agreed with

Penthol that                    terminated on January 27, 2021. Vertex falsely attributed

               termination to Penthol for the purpose of harming Penthol and its business, economic

interests, and relationships with Customers, suppliers, and others. Now that Vertex and Penthol

both sell Group III base oil, Vertex wants to remove Penthol as an competitor and ensure that the

termination of                  is as disruptive as possible to Customers, suppliers, and others to

induce them not to do business with Penthol.

       7.        Finally, now that               is terminated, Vertex has no right to access or use

Penthol’s confidential and trade secret information. But Vertex is continuing to access and use

Penthol’s trade secrets to further Vertex’s sale of its own Group III base oil. Vertex’s

misappropriation of Penthol’s trade secrets is illegal under both the DTSA and the TUTSA.

       8.        As explained in more detail below, Vertex’s post-termination breaches of contract,

business disparagement, and misappropriation of trade secrets entitle Penthol to actual and

exemplary damages, attorneys’ fees and costs, and declaratory and injunctive relief.

                                           II.    Parties

       9.        Plaintiff Penthol is a limited liability company organized and existing under the

laws of Texas with its principal place of business in Texas. Penthol’s sole member and 100%

owner is Final Energy B.V., a Netherlands partnership. The sole partner and 100% owner of Final




                                                 3
      Case 4:21-cv-00416 Document 1 Filed on 02/08/21 in TXSD Page 4 of 26




Energy B.V. is Zeynep Cizmeci, a Turkish citizen residing in the United Kingdom who is neither

lawfully admitted for permanent residence in the United States nor domiciled in any of the United

States. Accordingly, for purposes of diversity jurisdiction, Penthol is a citizen or subject of a

foreign state. Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008) (holding that,

“like limited partnerships and other unincorporated associations or entities, the citizenship of a

LLC is determined by the citizenship of all of its members”).

       10.     Vertex is a limited liability company organized and existing under the laws of Texas

with its principal place of business in Texas. Vertex Energy, Inc. (1) is the sole member and 100%

owner of Vertex, and (2) is incorporated in Nevada and had its principal place of business in Texas.

Accordingly, for purposes of diversity jurisdiction, Vertex is a citizen of Nevada and Texas.

Harvey, 542 F.3d at 1080.

                                  III.    Jurisdiction and Venue

       11.     The Court has subject matter jurisdiction over this case under 28 U.S.C. § 1331

because Penthol’s claims under the Sherman Act and the DTSA arise under federal law. Indeed,

this Court has exclusive jurisdiction over Penthol’s Sherman Act claim. Miller v. Granados, 529

F.2d 393, 395 (5th Cir. 1976).

       12.     This Court also has subject matter jurisdiction over this case under 28 U.S.C.

§ 1332(a)(2) because the matter in controversy exceeds the sum or value of $75,000, exclusive or

interest and costs, and is between citizens of a state and a citizen or subject of a foreign state.

       13.     To the extent necessary, the Court has supplemental jurisdiction over state-law

claims under 28 U.S.C. § 1367 since those claims form part of the same case or controversy and

derive from a common nucleus of operative facts.




                                                   4
      Case 4:21-cv-00416 Document 1 Filed on 02/08/21 in TXSD Page 5 of 26




       14.      This Court has personal jurisdiction over Penthol and Vertex because they each

conduct substantial business in Texas. Additionally, a substantial part of the events or omissions

giving rise to Penthol’s claims occurred in Texas.



       15.      Venue is proper in the Southern District of Texas pursuant to 29 U.S.C. § 1391

because Vertex resides in this judicial district; a substantial part of the events or omissions giving

rise to Penthol’s claims occurred in this judicial district; and a substantial portion of the affected

interstate trade and commerce discussed below has been carried out in this judicial district.

Additionally,                               venue in the Southern District of Texas.

                       IV.     Interstate Commerce for the Sherman Act

       16.      Vertex’s conduct, as described below, was within the flow of and substantially

affected interstate commerce under the Sherman Act.

       17.      During the relevant time period for the Sherman Act, Vertex

                              acted as Penthol’s independent sales representative in North America,

which includes the United States. Vertex engaged in conduct, made communications, and received

payments                         that were within the flow of and substantially affected interstate

commerce.

       18.      Additionally, during the relevant time period for the Sherman Act, Vertex engaged

in conduct, made communications, and received payments related to sales of Vertex’s own

products that were within the flow of and substantially affected interstate commerce. Vertex

received revenues and purchased products and feedstock from sources in multiple states. Vertex

also sold its own products to customers who then sold their own products in interstate commerce.




                                                  5
      Case 4:21-cv-00416 Document 1 Filed on 02/08/21 in TXSD Page 6 of 26




                                            V.        Facts

A.     Penthol is the Product’s exclusive North American distributor.

       19.     Penthol is a global distributor of high-quality petrochemicals and petroleum based

products. Since 2016, Penthol has distributed the Product manufactured by Abu Dhabi National

Oil Company (“ADNOC”) in the North American market.

       20.     Group III base oil is a type of base stock derived from petroleum crude oil that has

undergone a rigorous refining process, resulting in a purer, high-quality base oil that has greater

than 90 percent saturates, less than .03 percent sulfur, and a viscosity index greater than 120. Group

III base oil offers improved performance to other base oil groups and is used in a broad spectrum

of applications that require efficiency and high performance, like engine oils, driveline fluids, and

other automotive, hydraulic, marine, and industrial lubricants.

       21.     Very little Group III base oil is produced in the United States. Instead, Group III

base oil is primarily imported into the United States from other countries.

       22.     In 2016, Penthol began strategizing how it would introduce and distribute the

Product in the United States. Penthol quickly realized that to compete in the North American

market, it would need to either: (1) launch an office in the United States and hire full-time

employees to build out its operations there; or (2) work with a company operating in the base-oil

market with an existing infrastructure to assist Penthol with marketing, sales, and logistics.

       23.     Penthol worked with a consultant to develop a strategic plan and to introduce

Penthol to customers to whom it could sell the Product in North America. Since Penthol did not

have a long-term supply contract in place during 2016, it wanted to minimize costs and did not

want to hire many employees. Eventually, Vertex was identified and vetted as a potential company

that Penthol could hire as a sales representative to outsource certain aspects of the Product’s

marketing, sales, and logistical functions in North America.


                                                  6
      Case 4:21-cv-00416 Document 1 Filed on 02/08/21 in TXSD Page 7 of 26




       24.     Vertex is a refiner and marketer of alternative feedstocks—in this case, used motor

oil. Vertex collects used motor oil from auto shops that perform oil changes or other businesses

that need to dispose of their old lubricants and oils and re-refines the used motor oil into other

products, like recycled base oils.

       25.                                             Penthol believed that Vertex would be a good

North American sales representative for the Product. As a manufacturer of recycled base oil,

Vertex had some knowledge about the North American base oil market. But Vertex was not

manufacturing and selling base-oil products that competed directly or indirectly with the Product

                                                 This was an important consideration for Penthol

                                     because Penthol did not want to do business with a sales

representative that had a conflict of interest and lacked sufficient incentives to market, sell, and

provide logistical support for the Product, as compared to the representative’s competing base-oil

products.

B.     Penthol engaged Vertex as an independent sales representative.

       26.     Following negotiations, Penthol and Vertex

                                                     Penthol appointed Vertex to be an independent

sales representative for Penthol and to solicit orders for the Product in North America. Through its

position as Penthol’s independent sales representative, Vertex obtained access to Penthol’s

confidential information and trade secrets relating to Customers and the Product, including (but

not limited to) price, cost, and other financial information; logistical and transportation

information; sales and marketing information and plans; Customer lists, Purchase Contracts, files,

and other information; and business plans.




                                                 7
       Case 4:21-cv-00416 Document 1 Filed on 02/08/21 in TXSD Page 8 of 26




C.      Vertex violated federal antitrust law.

        27.    As noted above, Vertex and Penthol were not direct competitors when they

                     but that changed later and Vertex began manufacturing and selling Group III

base oil.

        28.    Once Vertex entered the Primary Market and the Sub-Market (as those terms are

defined below),                   became an unlawful restraint on trade and a per se violation of the

Sherman Act because it was a



        29.    In particular,




                                           Although                                       was lawful

when

                              it became unlawful once Vertex became a direct, horizontal competitor

of Penthol and the Product.

        30.    Vertex has used                                                            to exclude

Penthol, a maverick competitor focused on making Group III base oil more affordable, from both

the Primary Market and the Sub-Market. By doing so, Vertex has ensured that its own entry into

those markets has no impact. Accordingly, Vertex’s conduct has turned what should have been an

event that increased competition into a non-event.

        31.    Although Vertex and Penthol mutually agreed to terminate                           on

January 27, 2021, Vertex has not indicated whether it agrees that

terminated at that time too. The                                    substantially reduces competition

and results in consumers paying higher prices for Group III base oil and having less choice when


                                                  8
      Case 4:21-cv-00416 Document 1 Filed on 02/08/21 in TXSD Page 9 of 26




it comes to suppliers of those products, because Penthol is effectively being removed as a

competitor in the market for Group III base oil in North America.

                                         Market Definition

       32.     Defining a relevant market is unnecessary when                            amounts to

a per se violation of the Sherman Act, which is the situation here since Vertex became a horizontal

competitor. Nevertheless, if a defined market is required here, the relevant market is that for Group

III base oil sold in the United States of America (“Primary Market”).

       33.     The primary product market is that for Group III base oil. There is extremely low

cross-elasticity of demand between Group III base oil and other base oils. In contrast, there is high

cross-elasticity of demand between Group III base oil like Penthol’s Product and Vertex’s

competing product, VTX-6, which meets the specifications to be a Group III base oil.

       34.     A small but significant price increase in the price of Group III base oil will not

cause customers to switch to other base oils. The choice of base oil is largely determined by product

function and the needs of each customer, not on the relative cost of the product. Other base oils

cannot be used for the same functions or purposes as Group III base oil, which are of higher quality.

       35.     There is further differentiation in the product market arising from the nature of the

customer at issue, which gives rise to one or more product submarkets. Some customers purchase

large volumes of Group III base oil (“Large Purchasers”). Others are independent lubricant

companies that purchase smaller volumes of Group III base oil (“Small Purchasers”).

       36.     Small Purchasers do not have the same buying opportunities as Large Purchasers

who are able to use long-term contracts to secure significant supply of Group III base oil. Due to

their size and needs, Small Purchasers have fewer options when purchasing Group III base oil.




                                                 9
     Case 4:21-cv-00416 Document 1 Filed on 02/08/21 in TXSD Page 10 of 26




They therefore face different cross-elasticity of demand than Large Purchasers and can constitute

a product submarket.

        37.     Put simply, sellers are able to impose price differences on Small Purchasers for the

same or similar Group III base oil. Although Vertex and Penthol compete in the Primary Market,

they compete most acutely when it comes to sales of Group III base oil to Small Purchasers in the

United States (“Sub-Market”). As noted above, Penthol is a maverick supplier who has made

Group III base oil more affordable. Vertex wants to eliminate Penthol as a competitor and to

decrease competition in the Sub-Market.

        38.     Barriers to entry exist in the Primary Market and Sub-Market making entry

difficult, costly, unlikely, and untimely. Building or acquiring the infrastructure and technology

necessary to process and sell Group III base oil is expensive and time-consuming. It requires a

license for necessary technology and construction, ownership, or control of a refinery to process

crude oil into Group III base oil and the related infrastructure required to sell, transport, and deliver

them to customers, including tanker ships, storage tanks, and railcars, barges, or trucks.

        39.     Regulatory or other approvals create additional barriers to entry in the Primary

Market and Sub-Market. Refineries and the related infrastructure required to manufacture, sell,

transport, and deliver Group III base oil to customers are subject to myriad environmental, health,

safety, and other regulations at both the federal and state level in the United States. Complying

with all applicable regulations is expensive and burdensome, thereby discouraging entry into the

Primary Market and Sub-Market.

        40.     In addition to regulatory approvals and compliance, entry into the Primary Market

requires approval from other organizations, like the American Petroleum Institute, or from original

equipment manufacturers, like General Motors and Ford. It is time-consuming and expensive to




                                                   10
     Case 4:21-cv-00416 Document 1 Filed on 02/08/21 in TXSD Page 11 of 26




obtain these approvals, and it requires significant knowledge and experience to ensure that Group

III base oil meet required specifications before they may be sold to customers in the Primary

Market. Similar regulatory approvals and compliance issues apply to the Sub-Market.

       41.     The relevant geographic market is no larger than the United States. Group III base

oil is sold throughout the United States. The sellers of Group III base oil in the United States would

have the power, if acting collectively, to increase prices above competitive levels. Further, as

explained above, there are high technical and legal barriers to entry into the United States,

including the need to comply with federal and state laws and to obtain various regulatory and other

approvals. Additionally, entrants must establish a distribution, logistics, and sales network in the

United States. Customers of Group III base oil in the United States cannot easily substitute to other

sellers outside the United States.

       42.     The Primary Market is highly concentrated. Approximately one million tons of

Group III base oil are sold annually in the United States. The largest seller accounts for

approximately 450,000 tons; the next two sellers (one of which is Penthol) account for

approximately 200,000 tons each; and another half dozen or so sellers account for the remaining

balance. Based on these market shares, the Herfindahl–Hirschman Index (“HHI”) for the Primary

Market exceeds 2,800.2 The Department of Justice and the Federal Trade Commission consider

any market with a HHI in excess of 2,500 to be highly concentrated. The Sub-Market is even more

highly concentrated because some large sellers are not interested in selling to Small Purchasers.




       2
          HHI is a commonly accepted measure of market concentration and is calculated by
squaring the market share of each firm competing in the market and then summing the resulting
numbers. For example, for a market consisting of four firms with shares of 30, 30, 20, and 20
percent, the HHI is 2,600 (302 + 302 + 202 + 202 = 2,600).


                                                 11
     Case 4:21-cv-00416 Document 1 Filed on 02/08/21 in TXSD Page 12 of 26




       43.     Vertex has market power in the Sub-Market. As explained above, Vertex and

Penthol compete in the Sub-Market. Vertex has a significant share of the Sub-Market and will

continue to have one unless                                        is terminated as of January 27,

2021. Therefore, Vertex has and exercises market power in the Sub-Market, which causes prices

for Group III base oil to rise and reduces consumer choice and competition. The Sub-Market

should be subjected to open and robust competition, free from any anticompetitive restraints.

                                         Anticompetitive Effects

       44.     Vertex acted with the purpose and effect of unreasonably restraining and injuring

competition in the Primary Market and the Sub-Market. But for Vertex’s conduct described herein:

(1) Vertex’s market power in the Primary Market and the Sub-Market would be reduced; (2) there

would be increased competition in those markets; (3) prices for Group III base oil would be lower

in those markets; and (4) the quality and quantity of Group III base oil and related services offered

for sale in those markets would be higher. Accordingly, Vertex’s conduct has resulted in higher

prices, less competition, and lower quality and quantity of Group III base oil in the Primary Market

and the Sub-Market.

                                         Antitrust Impact

       45.     Because of the anticompetitive course of conduct described herein, competition in

the Primary Market and the Sub-Market has been unreasonably restrained, and Penthol has been

substantially limited in its ability to effectively compete in those markets. Vertex’s conduct has

harmed Penthol by foreclosing it from the Primary Market and the Sub-Market, which has caused

Penthol to lose sales, revenues, and profits, and thereby suffer harm to its business or property.

Penthol will continue to be harmed unless                                            is found to be

terminated on January 27, 2021.




                                                 12
     Case 4:21-cv-00416 Document 1 Filed on 02/08/21 in TXSD Page 13 of 26




       46.     Penthol’s injuries are a direct and foreseeable result of Vertex’s anticompetitive

course of conduct, as described herein. Further, Vertex’s actions have deprived Penthol of the

benefits of open competition and represent precisely the type of conduct the antitrust laws were

designed to prohibit.

D.     Vertex breached its post-termination obligations                             .

       47.     On December 18, 2020, Penthol sent a letter to Vertex providing




                                                                      Because Vertex received the

        letter on December 23, 2020, the                          period did not expire until early

February 2021.

       48.     On January 19, 2021, Vertex responded to Penthol’s letter and disputed both the

accuracy of the facts in Penthol’s letter and the occurrence of

Vertex’s letter closed by asserting that



       49.     Before Penthol could respond to Vertex’s January 19 letter, Vertex sent a new letter

on January 27, 2021. Although                                            period had not yet expired,

Vertex’s January 27 letter notified Penthol that “Vertex considers                 terminated” and

invoked



                                                        By its January 27 letter, Vertex elected to

terminate




                                                  13
     Case 4:21-cv-00416 Document 1 Filed on 02/08/21 in TXSD Page 14 of 26




       50.       On January 29, 2021, Penthol responded to Vertex and confirmed Penthol’s

agreement that                  was terminated                       on January 27, 2021. Penthol

also explained how Vertex breached its obligations                                      Instead of

acting in                                                       Vertex had (among other things)

unilaterally notified Customers that Vertex was no longer an independent sales representative of

the Product and removed Penthol’s access to important Customer information. Vertex’s conduct

made it difficult, if not impossible, for Penthol to ensure that Customers’ Purchase Contracts were

satisfied in a timely manner.

       51.       Penthol’s January 29 letter also addressed Vertex’s breaches of




       52.       Vertex breached its obligations




                      Vertex improperly conditioned its cooperation on the prior receipt of all




                                                   14
     Case 4:21-cv-00416 Document 1 Filed on 02/08/21 in TXSD Page 15 of 26




amounts alleged owed by Penthol: “Should Penthol pay these amounts by this [January 29]

deadline, Vertex will entertain reasonable requests to provide its services and expertise to process

an orderly transition of work.”

       53.     When Vertex failed to timely respond to Penthol’s January 29 letter, Penthol sent

another letter on February 4, 2021, listing the following specific actions that Vertex must take by

February 8 to comply with                                 :

       (a)     provide Penthol with a list of all actual or prospective Customers for the
               Product that includes, at a minimum, (i) all contact information (i.e., names,
               telephone numbers, email addresses, etc.) for each actual or prospective
               Customer, and (ii) a complete list of all persons, and their respective email
               addresses, who must receive shipping documents (e.g., bills of lading or
               invoices) for each actual or prospective Customer;

       (b)     provide Penthol with a list of all actual or prospective Customers that Vertex
               has contacted about the termination of                   , along with copies of
               all related communications;

       (c)     in all future communications between Vertex and any actual or prospective
               Customer regarding the Product or                          (or its termination),
               advise them (i) that                    has been mutually terminated by the
               parties, (ii) that Penthol is taking over all services previously performed by
               Vertex, and (iii) that all future communications should be directed to
               Penthol’s Chief Executive Officer, Harji Gill, at (317) 832-3020 or
               harjigill@pentholusa.com;

       (d)     provide Penthol with access to all data related to sales activities
                          by giving Penthol access to the shared drive that was in place
               before                 termination;

       (e)     provide Penthol with copies of all policies, procedures, or similar
               documents used by Vertex to perform services                ; and

       (f)     cooperate with Penthol to prepare and issue a joint press release or
               announcement notifying Customers about                     termination to
               help facilitate an orderly and commercially reasonable transition of work
               from Vertex to Penthol.

Vertex’s failure to comply with all of these requests constitutes violations of




                                                 15
     Case 4:21-cv-00416 Document 1 Filed on 02/08/21 in TXSD Page 16 of 26




       54.     Indeed, rather than cooperate with Penthol in an orderly and commercially

reasonable manner, Vertex has intentionally cancelled meetings with Penthol; denied Penthol

access to Customer and other information related to                    ; misrepresented to Customers

and others the reason for                      termination; failed to process and finalize Purchase

Contracts; failed to process Customer orders and issue Customer invoices for the Product; failed

to make shipments of the Product; and forced Penthol to make costly alternate arrangements to

process orders and ship the Product. Vertex’s post-termination conduct has thus damaged Penthol

and will continue to do so in the future.

E.     Vertex disparaged Penthol’s business and economic interests.

       55.     As explained above, the Parties mutually agreed to terminate                          on

January 27, 2021. Contrary to the Parties’ mutually agreed termination, however, Vertex has

unilaterally contacted Customers and others, including ADNOC, to disparage Penthol and its

economic interests, including by (among other things) falsely telling them that Penthol terminated

               , that Penthol is not a reliable supplier or distributor of the Product, and that Penthol

will not be able to sell the Product to them anymore.

       56.     Vertex disseminated its false communications to Customers and others via Zoom

and otherwise on January 28, 2021, and thereafter. Vertex made its false statements to harm

Penthol and its reputation and economic interests. As explained above, Vertex is now a competitor

of Penthol and the Product, and Vertex wants to sell its Group III base oil to the Customers, thereby

displacing Penthol as the Customers’ supplier. Vertex would also like to displace Penthol as the

distributor of the Product in North America. Indeed, Vertex knew that its false statements would

likely induce Customers and others not to do business with Penthol. Thus, Vertex’s false

statements about Penthol and the termination of                     were motivated by actual malice

and were published to the Customers and others with actual malice.


                                                  16
       Case 4:21-cv-00416 Document 1 Filed on 02/08/21 in TXSD Page 17 of 26




        57.      Vertex’s malice is reflected through, among other things, its refusal to cooperate

with Penthol in an orderly transition of work and Customers from Vertex to Penthol. Vertex has

tried to make the transition as difficult and disruptive as possible to harm Penthol and its reputation

with Customers and others. By portraying Penthol in a negative light, Vertex intends to increase

its sales of Group III base oil to the Customers and enhance its reputation as a reliable supplier of

Group III base oil.

F.      Vertex misappropriated Penthol’s trade secrets.

        58.      As explained above, Vertex obtained access to Penthol’s confidential information

and trade secrets through Vertex’s position as Penthol’s independent sales representative for North

America. The confidential information and trade secrets relating to Customers and the Product to

which Vertex was given access include, but are not limited to, price, cost, and other financial

information; logistical and transportation information; sales and marketing information and plans;

Customer lists, Purchase Contracts, files, and other information; and business plans.

        59.      Although Vertex was entitled to access Penthol’s confidential information and trade

secrets related to the Product and the Customers while Vertex was Penthol’s independent sales

representative, Vertex has no right to that information and those trade secrets now that

              is terminated. Nevertheless, Vertex is still using and disclosing Penthol’s confidential

information and trade secrets improperly for Vertex’s benefit in the sales of its own Group III base

oil.

        60.      As explained above, Vertex is contacting Customers and others and falsely stating

that Penthol terminated                   . Vertex is also telling Customers that it wants to sell its

own Group III Product to them and to displace Penthol as the Customers’ supplier. By virtue of its

improper access to Penthol’s confidential information and trade secrets, which Vertex is using for




                                                  17
     Case 4:21-cv-00416 Document 1 Filed on 02/08/21 in TXSD Page 18 of 26




its own purposes to sell its own Group III base oil, Vertex is misappropriating Penthol’s trade

secrets.

                                       VI.   Causes of Action

A.         First Claim for Relief – Sherman Action, Section 1

           61.   The foregoing paragraphs are incorporated by reference as though fully set forth

herein.

           62.   As explained above,

                                              since Vertex became a direct competitor of Penthol

and the Product, and since then has reflected a horizontal agreement among competitors that

is per se unlawful.

           63.   In the alternative,                  and Vertex’s conduct are unlawful under the

rule of reason. As explained above,                                                            have

created anticompetitive effects in the Primary Market and the Sub-Market.

           64.   Vertex’s conduct has substantially and adversely affected interstate commerce.

           65.   Vertex enhanced and abused its market power in the Primary Market and the Sub-

Market through the exclusionary and anticompetitive devices described above, including by

excluding Penthol from the Primary Market and the Sub-Market. Vertex was trying to eliminate a

maverick competitor from the market and thereby harm competition in the Primary Market and

the Sub-Market.

           66.   Vertex’s conduct tended to impair the opportunities of rivals—like Penthol—and

did not further competition on the merits or did so in an unnecessarily restrictive way.

           67.   Because of Vertex’s conduct, prices have been higher and there are few alternatives

for participants in the Primary Market and the Sub-Market, thereby causing injury to competition,




                                                 18
     Case 4:21-cv-00416 Document 1 Filed on 02/08/21 in TXSD Page 19 of 26




consumers, and Penthol. These injuries are of the type the federal antitrust laws were designed to

prevent and flow directly from the exclusionary practices which makes Vertex’s conduct unlawful.

          68.   Because of Vertex’s anticompetitive conduct, Penthol seeks all remedies to which

it may be entitled, including actual damages, treble damages, attorneys’ fees and costs, a

declaratory judgment that                                        is invalid and was terminated on

January 27, 2021, and an injunction prohibiting enforcement of                                   .

B.        Second Claim for Relief – Post-Termination Breach of Contract

          69.   The foregoing paragraphs are incorporated by reference as though fully set forth

herein.

          70.   Penthol has performed all of its obligations                    and all conditions

precedent to Vertex’s required performance                           have been performed, will be

performed, or have been waived.

          71.   Following                   termination, Vertex has materially breached

by failing to



          72.   Vertex has further materially breached                                      post-

termination by demanding immediate payment of funds without allowing Penthol,




          73.   Vertex has also materially breached                              post-termination

by demanding immediate payment of funds without offering to




                                                 19
     Case 4:21-cv-00416 Document 1 Filed on 02/08/21 in TXSD Page 20 of 26




          74.   Penthol has incurred damages because of Vertex’s material breaches.

          75.   Penthol therefore seeks all remedies to which it may be entitled, including actual

damages, consequential damages, declaratory and injunctive relief, and attorneys’ fees and costs.

C.        Third Claim for Relief – Business Disparagement

          76.   The foregoing paragraphs are incorporated by reference as though fully set forth

herein.

          77.   Vertex has made and published defamatory statements about Penthol and its

business and economic interests. Vertex’s statements are false. When Vertex made and published

its statements, it was motivated by actual malice, and it made and published the statements with

actual malice. Vertex’s statements are not privileged.

          78.   Penthol has been injured and suffered special damages as a direct and proximate

result of Vertex’s conduct. Penthol therefore seeks adequate compensation for the damages

inflicted by Vertex.

D.        Fourth Claim for Relief – Misappropriation of Trade Secrets Under the DTSA

          79.   The foregoing paragraphs are incorporated by reference as though fully set forth

herein.

          80.   The DTSA provides that “[a]n owner of a trade secret that is misappropriated may

bring a civil action under this subsection if the trade secret is related to a product or service used

in, or intended for use in, interstate or foreign commerce.” 18 U.S.C. § 1836(b)(1).

          81.   Penthol owns trade secrets relating to Customers and the Product consisting of,

among other things: price, cost, and other financial information; logistical and transportation

information; sales and marketing information and plans; Customer lists, Purchase Contracts, files,


                                                 20
     Case 4:21-cv-00416 Document 1 Filed on 02/08/21 in TXSD Page 21 of 26




and other information; and business plans. These materials are trade secrets under the DTSA and

are related to the Product, which is used in interstate commerce.

       82.     The materials are of independent economic value, actual and potential, for not being

generally known to, and not being readily ascertainable through proper means by, another person

who can obtain economic value for the disclosure or use of the information because this

information enables Penthol to create and develop business strategies that give it a competitive

edge in the industry. This information in the hands of a competitor who could use it for its own

business would put Penthol at an enormous disadvantage.

       83.     Penthol takes significant measures to maintain the secrecy of its trade secrets by,

among other things: limiting access to trade secrets and confidential information only to that which

is necessary for an employee to perform his or her duties; requiring employees to sign

confidentiality agreements; and requiring passwords for accessing the information.

       84.     While performing services for Penthol                              Vertex obtained

access to Penthol’s trade secrets relating to Customers and the Product, including price, cost, and

other financial information; logistical and transportation information; sales and marketing

information and plans; Customer lists, Purchase Contracts, files, and other information; and

business plans. Now that Vertex is no longer Penthol’s independent sales representative

             Vertex was obligated to immediately cease using Penthol’s trade secrets and to return

them to Penthol. Instead, Vertex has misappropriated Penthol’s trade secrets by (among other

things) using, copying, and sharing them in marketing plans, customer lists, pricing, and business

development activities for Vertex’s Group III base oil.

       85.     Penthol has been harmed as a direct and proximate result of Vertex’s conduct.

Penthol has suffered and is continuing to suffer actual losses caused by the misappropriation of its




                                                21
     Case 4:21-cv-00416 Document 1 Filed on 02/08/21 in TXSD Page 22 of 26




trade secrets, including loss of profits, goodwill, competitive advantage, and business

opportunities, and Penthol is entitled to recover damages for these losses. Penthol’s damages

include, but are not limited to, actual loss and the value of the trade secrets. Penthol is also entitled

to recover damages for unjust enrichment caused by the misappropriation of its trade secrets.

          86.   Vertex’s misappropriation was done willfully and maliciously, and Penthol seeks

exemplary damages from Vertex.

          87.   As a result of Vertex’s willful and malicious violation of the DTSA, Penthol has

had to retain counsel to enforce its rights and has agreed to pay counsel a reasonable fee for

necessary work. Penthol seeks to recover such attorney’s fees and costs under the DTSA pursuant

to 18 U.S.C. § 1836(b)(3)(D).

          88.   Penthol is also entitled to temporary, preliminary, and permanent injunctive relief

to protect its confidential information and trade secrets by (1) enjoining Vertex from using or

disclosing Penthol’s trade secret and confidential information; and (2) requiring Vertex’s to return

to Penthol any and all copies of Penthol’s trade secret and confidential information.

E.        Fifth Claim for Relief – Misappropriation of Trade Secrets Under the TUTSA

          89.   The foregoing paragraphs are incorporated by reference as though fully set forth

herein.

          90.   The actions described above also constitute misappropriation of trade secrets under

the TUTSA, codified at Chapter 134A of the Texas Civil Practices and Remedies Code.

          91.   Penthol has been harmed as a direct and proximate result of Vertex’s violations.

          92.   Accordingly, Penthol seeks relief under the TUTSA and exemplary damages for

the willful and malicious misappropriation of its trade secrets.

          93.   As a result of Vertex’s willful and malicious violations of the TUTSA, Penthol has

been forced to retain counsel to enforce its rights and agreed to pay counsel a reasonable fee for


                                                   22
     Case 4:21-cv-00416 Document 1 Filed on 02/08/21 in TXSD Page 23 of 26




necessary work. Penthol seeks to recover such attorneys’ fees and costs under the TUTSA pursuant

to section 134A.005 of the Texas Civil Practice and Remedies Code.

                                 VII.     Declaratory and Injunctive Relief

          94.      The foregoing paragraphs are incorporated by reference as though fully set forth

herein.

          95.      Penthol seeks a declaration that                                          is invalid,

unenforceable, and was terminated on January 27, 2021. Alternatively, if

                is not invalid, unenforceable, and terminated, Penthol seeks a declaration that

compliance with that                    is excused because of Vertex’s post-termination breaches of

                . Penthol further seeks an injunction prohibiting enforcement of the

                             .

          96.      Penthol further seeks a declaration that Vertex has materially breached



                                                                                        For the reasons

given above, Vertex has refused to cooperate with Penthol and has acted

                                                                        .

          97.      Penthol further seeks an injunction (1) prohibiting Vertex from using or disclosing

Penthol’s trade secret and confidential information; and (2) requiring Vertex’s to return to Penthol

any and all copies of Penthol’s trade secret and confidential information.

                                    VIII. Attorneys’ Fees and Costs

          98.      The foregoing paragraphs are incorporated by reference as though fully set forth

herein.

          99.      Due to the Vertex’s conduct, Penthol has been forced to engage the law firms of

Thompson & Knight LLP and Morgan, Lewis & Bockius LLP to prosecute this action and to


                                                      23
     Case 4:21-cv-00416 Document 1 Filed on 02/08/21 in TXSD Page 24 of 26




protect its rights. Accordingly, Penthol is entitled to recover its reasonable and necessary

attorneys’ fees and costs pursuant to the Sherman Act, the DTSA, the TUTSA, Chapter 38 of the

Texas Civil Practice and Remedies Code, and any other applicable law.

                                            IX.     Prayer

       Defendant Penthol LLC respectfully prays that the Court: (a) render judgment in favor of

Penthol on its claims; (b) enter declarations (i) that                                     is invalid,

unenforceable, and was terminated on January 27, 2021, or alternatively, that compliance with that

          is excused due to Vertex’s material post-termination breaches of contract, and (ii) that

Vertex has materially breached                                      ; (c) issue an injunction (i) that

prohibits enforcement of                                         , assuming that it was not already

terminated on January 27, 2021, (ii) that prohibits Vertex from using or disclosing Penthol’s trade

secret and confidential information, and (iii) that requires Vertex’s to return to Penthol any and all

copies of Penthol’s trade secret and confidential information; (d) award Penthol actual, treble,

consequential, and exemplary damages, attorneys’ fees, and costs of court; and (e) grant Penthol

all other and further relief, at law and in equity, to which it may be justly entitled.




                                                  24
     Case 4:21-cv-00416 Document 1 Filed on 02/08/21 in TXSD Page 25 of 26




                                    Respectfully submitted,

                                    THOMPSON & KNIGHT LLP

                                     By:   /s/ William M. Katz, Jr.
                                           Attorney-in-Charge
                                           William M. Katz, Jr.
                                           Texas Bar No. 00791003
                                           S.D. Tex. Bar No. 21581
                                           William.Katz@tklaw.com

                                           One Arts Plaza
                                           1722 Routh Street, Suite 1500
                                           Dallas, TX 75201
                                           214-969-1700 (Telephone)
                                           214-969-1751 (Facsimile)

                                    ATTORNEYS FOR DEFENDANT
                                    PENTHOL LLC
Of Counsel

THOMPSON & KNIGHT LLP

J. Michael Bell
Texas Bar No. 02079200
S.D. Tex. Bar No. 5574
michael.bell@tklaw.com

Caitlin E. Gernert
Texas Bar No. 24093140
S.D. Tex. Bar. No. 3306023
caitlin.gernert@tklaw.com

Dina W. McKenney
State Bar No. 24092809
S.D. Tex. Bar. No. 3501700
Dina.McKenney@tklaw.com

811 Main Street, Suite 2500
Houston, Texas 77002
Telephone: (713) 654-8111
Facsimile: (713) 654-1871

MORGAN, LEWIS & BOCKIUS LLP

Winstol D. Carter, Jr.
Texas State Bar No. 03932950


                                      25
     Case 4:21-cv-00416 Document 1 Filed on 02/08/21 in TXSD Page 26 of 26




S.D. Tex. Bar No. 2934
winn.carter@morganlewis.com

William R. Peterson
Texas State Bar No. 24065901
S.D. Tex. Bar No. 1035932
william.peterson@morganlewis.com

Lewis A. Smith
Texas State Bar No. 24088439
S.D. Tex. Bar No. 2292401
lewis.smith@morganlewis.com

Heidi Rasmussen
Texas State Bar No. 24090345
S.D. Tex. Bar. No. 3027157
heidi.rasmussen@morganlewis.com

1000 Louisiana Street, Suite 4000
Houston, Texas 77002
Telephone: (713) 890-5000
Facsimile: (713) 890-5001




                                      26
